Storer, J.
I decide that the petition is sufficient under sec tion 26 of the act providing for the organization of cities, etc., as amended by section 18 of the law of 1853, Swan, 985. The plaintiff will not be permitted to file the ordinances as exhibits, or to embody them in his petition. They are evidence merely, and are not included in the provisions of section 122 of the code. If the defendant wishes to know, before trial, what the evidence is by which the plaintiff proposes to sustain his action, he may obtain it by pursuing the course indicated in section 360 and 361 of the code.
Demurrer overruled.